Citation Nr: 0530165	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-18 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia, 
previously claimed as a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and parents


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1997 to 
July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision in which 
the RO denied the veteran's claim for service connection for 
a psychiatric disorder.  The veteran filed a notice of 
disagreement (NOD) in January 2002, and the RO issued a 
statement of the case (SOC) in May 2003.  The appellant filed 
a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2003.

The veteran testified before the undersigned Acting Veterans 
Law Judge via video conference technology in February 2004.  
A transcript of the hearing is of record.

During the hearing, the veteran submitted additional medical 
evidence with a waiver of initial RO consideration.  The 
additional evidence includes psychiatric treatment records 
from VA and the Mental Health Center of Central Louisiana.  
The Board accepts the additional evidence for inclusion into 
the record on appeal.  See 38 C.F.R. § 20.800 (2005).  

The Board also received a letter in October 2005 from a 
private attorney.  The attorney maintains in the letter that 
her firm now represents the veteran.  The Board notes, 
however, that the veteran has not filed a VA Form 21-22, 
appointing the attorney and her firm as his representative in 
his appeal with VA.  The Board refers this to the RO for 
clarification.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

This appeal must be remanded for the following reasons.  In 
the November 2001 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder because the condition existed prior to, 
and was not aggravated, by active service.  

The key issues in this claim are whether the veteran's 
psychiatric disorder was incurred in active service (direct 
service connection) or, in the alternative, whether it was 
pre-existing but aggravated during active service. 

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005). Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment. 38 C.F.R. § 3.304(b) (2005). 

A veteran who served during a period of war, as the veteran 
here, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination. 38 U.S.C.A. § 1111 (West 2002).

This presumption of soundness, however, may be rebutted with 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service. A pre-existing injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to a 
natural progress of the disease. Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. 1153 
(West 2002); 38 C.F.R. 3.306(b) (2005); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995). 

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened. See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected. See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions." Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111. See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), 
VAOPGCPREC 3-2003 (July 16, 2003). Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service. The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 3-2003 (July 16, 2003).

At the time the RO decided the veteran's case in November 
2001, VA still had the burden to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability pre-existed service. However, if VA met 
this burden, then it had the burden to rebut the presumption 
by a preponderance of the evidence (a lower standard) that 
the pre-existing disorder was not aggravated by service. Now, 
VA must also show by clear and unmistakable evidence that the 
pre-existing disorder was not aggravated during service (a 
higher standard).

The Board is prohibited from making conclusions based on its 
own medical judgment. Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In light of Wagner and VAOPGCPREC 3-03 (both were issued 
after the RO's November 2001 decision), the claim must be 
reconsidered based on both direct service connection and 
aggravation of pre-existing psychiatric disorder on the 
"clear and unmistakable evidence" standard.

In light of the foregoing, the Board notes that, according to 
the February 1997 enlistment examination report, the veteran 
was found psychiatrically normal.  On the February 1997 
service report of medical history, the veteran indicated that 
he had had no prior nervous trouble or depression.  

According to a May 1998 service report of medical history, it 
was noted (apparently by the veteran) that he had been 
treated for a mental condition before entering the military.  
A service physician first diagnosed the veteran with 
schizophrenia with paranoid features/traits.  The physician 
then crossed out that diagnosis, and replaced it with 
schizoid personality disorder with paranoid features/traits.

According to Military Orders dated in July 1998, the veteran 
was reassigned for transition processing and eventual 
discharge.

The veteran's private physician, "R.V.", M.D., reported in 
a January 2002 letter that he had examined the veteran for 
complaints of strange behavior in December 1995, prior to the 
veteran's entrance into service.  Physical examination was 
normal, as was an EEG and MRI of the brain.  No psychiatric 
disorder was noted by Dr. "V."  In an August 2002 letter, 
the doctor clarified his January 2002 letter.  He stated that 
he made no diagnosis of "schizo-effective" disorder when he 
examined the veteran in December 11995.  The doctor's main 
concern at the time was to rule out Petite Mal seizures.

According to a February 2002 discharge summary from the Huey 
P. Long Psychiatric Services, it was noted by history that 
the veteran first began having problems at age 21 in 1998 due 
to paranoid delusions and ideas of reference.  The veteran's 
discharge diagnosis was paranoid schizophrenia.

Records from the Social Security Administration reveal that, 
effective October 2000, the veteran has been receiving 
disability benefits for paranoid schizophrenia and other 
psychotic disorders.

During the February 2004 hearing before the undersigned, the 
veteran's parents maintained that the veteran was never 
diagnosed with a psychiatric disorder prior to his entry into 
service.  He testified that he had disciplinary problems in 
the service.  The veteran stated that his disciplinary 
problems led him to be admitted to the hospital for 
psychiatric evaluation while stationed in Germany.  Review of 
the veteran's claims folder shows that he was discharged 
because he was diagnosed with a personality disorder.  The 
service medical records in evidence do not contain a Medical 
Evaluation Board report or specific documentation of the 
veteran's early discharge.  Furthermore, the Board notes that 
the veteran's service personnel records are not of record.  

Therefore, the Board finds that an attempt should be made to 
obtain the veteran's service personnel records and any 
outstanding service medical records, to specifically include 
his hospitalization for his psychiatric condition.

During the veteran's February 2004 Board hearing he also 
testified that he received inpatient treatment from Charity 
Hospital in 2000 or 2001 for a psychiatric disorder.  The 
Board finds that these private medical records should be 
obtained and associated with the claims folder.  

The Board notes that while in service, the veteran was 
diagnosed with a schizoid personality disorder.  The veteran 
is currently diagnosed with paranoid type schizophrenia.  As 
the veteran received psychiatric treatment in service, and is 
currently diagnosed with a paranoid type schizophrenia, he 
should be afforded a VA examination to address the nature and 
etiology of the currently present psychiatric disorder.

To ensure that all due process requirements are met with 
respect to the claim on appeal, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claim for service connection.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of all pertinent evidence, to 
include that which the veteran submitted in conjunction with 
his Board hearing (notwithstanding the waiver of initial RO 
consideration of the evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain the veteran's 
service personnel records for the period 
March 1997 to July 1998, specifically 
those involving his early discharge.  All 
attempts to procure the records should be 
documented in the claims folder.  If any 
records are obtained, they are to be 
associated with his claims folder.

2.  The RO should attempt to obtain all 
missing service medical records, 
specifically all records relating to the 
veteran's hospitalization for psychiatric 
treatment while in the service and any 
records relevant to his diagnosis of a 
psychiatric disorder.  All attempts to 
procure the records should be documented 
in the claims folder.  If any records are 
obtained, they are to be associated with 
his claims folder.

3.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for a psychiatric 
disorder since he was discharged from 
service, including Charity Hospital who 
treated the veteran in approximately 
2000-2001.  

4.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

5.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
whether he has any current acquired 
psychiatric disorder(s).  The claims 
folder, to include a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  Any indicated studies should 
be performed.  

The examination should address the 
nature, extent, and likely etiology of 
any currently present acquired 
psychiatric disorder, specifically to 
include paranoid schizophrenia.

Based upon the review of the claims 
folder and the examination results, the 
examiner should answer the following 
questions with respect to any currently 
present acquired psychiatric disorder: 

*	Does the evidence of record clearly 
and unmistakably show that that an 
acquired psychiatric disorder 
existed prior to the veteran's 
entrance onto active duty?  

*	With respect to any such condition 
that the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the condition 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

*	If the physician is of the opinion 
that an acquired psychiatric 
disorder did not pre-exist service, 
but began during service, is it at 
least as likely as not that any 
current acquired psychiatric 
disorder is etiologically related to 
the veteran's symptoms noted during 
the veteran's military service or to 
a psychiatric disorder diagnosed 
within a year of discharge in July 
1998?  (The examiner should refer to 
the February 2002 discharge summary 
from the Huey P. Long Psychiatric 
Services, in which it was noted by 
history that the veteran first began 
having problems at age 21 in 1998 
due to paranoid delusions and ideas 
of reference.)

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

8.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


